

115 HR 6245 IH: Congressional Oversight Act
U.S. House of Representatives
2018-06-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6245IN THE HOUSE OF REPRESENTATIVESJune 27, 2018Mr. Gonzalez of Texas introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require access to Federal facilities by Member of Congress, and for other purposes.
	
 1.Short titleThis Act may be cited as the Congressional Oversight Act. 2.Access to Federal buildings required for Members of Congress (a)FindingsThe Congress finds the following:
 (1)Members of Congress have a responsibility to conduct oversight and investigations over the agencies of the Federal Government.
 (2)Members of Congress must determine appropriate funding levels for the agencies of the Government. (3)Certain agencies have self-determined that they have the power to deny Members of Congress access to Federal facilities.
 (4)Members have the right and duty to inspect and observe any Federal agency, building, or facility at a time of their choosing and upon twenty-four hours’ notice.
 (b)RequirementThe head of an agency must grant access to the Federal facility for which a Member of Congress has provided proper notice in accordance with subsection (c).
 (c)Proper noticeFor purposes of this section, proper notice means a Member of Congress has submitted a written notice (including by email, fax, or hand delivery) to an agency that—
 (1)the Member intends to visit a facility of the agency at least 24 hours before the time of the intended visit;
 (2)includes a description of the date and time of the visit, the facility to be visited, and the purpose of the visit; and
 (3)may be submitted to the head of the agency. (d)Agency definedThe term agency has the meaning given that term in section 101 of title 31, United States Code.
			